UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-2103



In Re:   WILLIAM D. GOLDEN,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-98-135-1)


Submitted:   November 18, 2004          Decided:   November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William D. Golden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William D. Golden has filed a petition for writ of

mandamus requesting that the court invalidate an agreement entered

into   by   him    and   the   Government    in   the   district   court   in   a

settlement of his 28 U.S.C. § 2255 (2000) motion.              Golden asserts

that the terms of the agreement are invalid and, therefore, the

agreement should be vacated and an evidentiary hearing reinstated.

Mandamus is a drastic remedy to be used only in extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).       Courts are extremely reluctant to grant a writ of

mandamus.     In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

Mandamus relief is available only when the petitioner has a clear

and indisputable right to the relief sought and there are no other

adequate means for obtaining the relief.                Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at 826.

            We find that Golden has not made a sufficient showing

that he has a clear and indisputable right to vacate the agreement

and reinstate the evidentiary hearing or that there is no other

adequate means of obtaining the relief.             We, therefore, deny the

petition.    We deny Golden’s motion to dismiss the petition without

prejudice.    We    dispense with oral argument because the facts and




                                     - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -